IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31190
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELANIE M. OWEN,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 99-CV-2805
                        - - - - - - - - - -
                            June 7, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Melanie M. Owen appeals from the district court’s grant of

summary judgment in favor of the Government in its suit to

recover on two promissory notes.   Owen argues that the district

court erred in granting summary judgment because there are

disputed facts as to whether the notes were paid.

     This court reviews a grant of summary judgment de novo.

NCNB Texas Nat’l Bank v. Johnson, 11 F.3d 1260, 1264 (5th Cir.

1994).   To recover on a promissory note, the Government must

establish that (1) the defendant signed the promissory note,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-31190
                                 -2-

(2) the Government is the present owner or holder of the note,

and (3) the note is in default.    FDIC v. Selaiden Builders, Inc.,

973 F.2d 1249, 1254 (5th Cir. 1993).

     The Government satisfied its initial burden of showing that

it is entitled to recover on the promissory notes.   Owen’s

assertion for the first time on appeal that the notes were paid

by her former attorney is insufficient to show that there is a

genuine issue for trial.    Resolution Trust Corp. v. Camp, 965

F.2d 25, 29 (5th Cir. 1992).

     Owen’s claims of detrimental reliance, conflict of laws, and

a Truth in Lending Act violation, which have been raised for the

first time on appeal, will not be considered.    Stewart Glass &

Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc., 200 F.3d

307, 316-17 (5th Cir. 2000).

     To the extent that Owen’s due diligence and conflict of law

claims may be construed as renewing her claims of untimeliness

and estoppel addressed in the district court, she is nevertheless

not entitled to relief.    There is no statute of limitation period

applicable to any action to recover defaulted student loans.

See, e.g., United States v. Phillips, 20 F.3d 1005, 1007 (9th

Cir. 1994).   Owen has not established estoppel against the

Government because she has made no showing of any affirmative

misconduct.

     Accordingly, the judgment of the district court is AFFIRMED.